Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 1 of 10




                    Exhibit L
     Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 2 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA ASSOCIATION OF
LATINO ELECTED OFFICIALS, INC.,
et al.,
                                            Civil Action
              Plaintiffs,                   Case No. 1:20-cv-1587-WMR

v.


GWINNETT COUNTY BOARD OF
REGISTRATION AND ELECTIONS et
al.,

              Defendants.


                DECLARACIÓN DE LIMARY RUIZ TORRES

De conformidad con 28 U.S.C. § 1746, I, Limary Ruiz Torres, declaro lo

siguiente:

1.   Tengo conocimiento personal de los asuntos establecidos en este

     documento y testificaría de lo mismo si se me llama como testigo en

     el tribunal.

2.   Tengo 51 años de edad. Actualmente vivo en Lawrenceville, Georgia,

     en el condado de Gwinnett.

3.   Soy ciudadana de los Estados Unidos. Nacida y criada en Ponce, Puerto

                                        1
     Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 3 of 10




     Rico. Estudie toda mi vida hasta la universidad en español. Mi familia y

     yo nos mudamos a Georgia en el 2015.

4.   Actualmente trabajo des de mi cases a tiempo parcial como contable para

     AMN Business Forms.

5.   Soy fluida y alfabetizada en español. Principalmenta mi familia y yo

     hablamos español en nuestro hogar. Una de mis hijas reside con migo y

     es bilingue.

6.   Soy limitada en mi habilidad para hablar y leer bien en Ingles. Cuando

     recibo un documento que no entiendo, tengo que pedirle ayuda a mi hija

     o otros familiares para traducir el documento.

7.   Mi hermana, Nadine Viruet, me ayudó a traducir este documento.

8.   Me inscribi para votar en el condado de Gwinnett en 2016. Mi tarjeta de

     precinto se adjunta a este documento como Anexo 1.

9.   Emiti un voto en las elecciones de Noviembre de 2018.

10. Tengo la intencion de votar en las elecciones primarias de junio de 2020.

11. Recibi una solicitud de boleta en ausencia por correo el miercoles 1 de

     Abril de 2020. Inicialmente pense que ero carte categorizada como “junk

     mail.” Mi solicitud de boleta en ausencia se adjunta como Anexo 2.


                                         2
     Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 4 of 10




12. La solicitud de boleta en ausencia solo esta en ingles. No hay una version

    en español de la solicitud de boleta en ausencia.

13. No puedo leer la solicitud de boleta en ausencia que recibi esta semana.

14. No se si es posible obtener una version bilingüe de la solicitud de boleta

    en ausencia. Incluso si es posible, nose a donde iria para tratar de

    encontrar una solicitud de boleta de votacion en ausencia bilingue.

15. No soy muy competente con respecto a navegar por internet en inglès.

    Mis hijas realizan todas las transacciones importantes en linea.

16. Cuando recibo el correo, tengo que esperar hasta que mi hija este

    disponible para obtener su ayuda con documentos que solo estan en

    ingles.

17. No he completado la solicitud de boleta en ausencia.

18. He hablado con mi hija, sobre la solicitud de boleta en ausencia. Le dije

    que necesitaba que me lo tradujera.

19. Planeo completar mi solicitud de boleta en ausencia haciendo que mi hija

    traduzca el documento por mi.

20. La traducción de documentos extensos como la solicitud de boleta en

    ausencia o esta declaración consume mucho tiempo


                                          3
Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 5 of 10
Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 6 of 10




                      Anexo 1
Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 7 of 10




 VOTER REGISTRATION OFFICE
 455 GRAYSON HWY 200
 LAWRENCEVILLE GA 30046
 PHONE: 678-226-7210


 RETURN SERVICE REQUESTED
  REG. DATE        07/12/2016                               GWINNETT COUNTY PRECINCT CARD
  ISSUE DATE       04/14/2020                               SIGN CARD AND KEEP FOR YOUR RECORDS
  REG. No.         10810843

 PRECINCT NAME:                      HOG MOUNTAIN A
 POLLING PLACE:                      ROCK SPRINGS UMC
                                     1100 ROCK SPRINGS RD
                                     LAWRENCEVILLE GA 30043 - 0000
 CITY PRECINCT NAME:

 POLLING PLACE:



 VOTING DISTRICTS:
  007        045          102          GWIN                1              2
  CONG       SENAT        HOUSE        JUDIC               COMMI          SCHOL
                         LIMARY RUIZ TORRES
                         2795 SPRINGTIME CT
                         LAWRENCEVILLE GA 30043




   ATTENTION: This is your NEW Voter Registration Precinct Card. It replaces any other Voter Card you
   currently have in your possession. Keep for your records.
                                  (Cut or fold on the dotted line for wallet card)
 If you change your address within the               YOUR NEW RESIDENCE ADDRESS WITHIN COUNTY
 county, complete this form and mail to the                               (PLEASE PRINT)
 return address on the front of this card.
                                                                Number                    Street         Apartment
 Note: Change of address must be
 submitted at least 30 days preceding
 any election.                                                  City                                     Zip Code

 If you move to another county or if there
                                                    Fold Here




 is a change in your legal name, you must                       Mailing Address (If Different)
 complete a new voter registration
 application in order to remain qualified to
                                                                City                                     Zip Code
 vote.
 This card may not be used as evidence
 to prove United States Citizenship or as                       Daytime                                  Date
 identification to vote. (ref.1996 United
 States Public Law 104-99)                                                          VOTER'S SIGNATURE


                      From the Secretary of State website, www.sos.ga.gov, a registered voter with a valid
                     Georgia driver’s license or identification card issued by the GA Department of Driver
                   Services may change his or her name or address using Online Voter Registration. You may
                           also access Online Voter Registration by downloading the GA Votes app.
                        Visit our website at www.mvp.sos.ga.gov/MVP, download the GA Votes app
                                            or contact your local registrar’s office.
 For Android                                                                                                    For Apple
Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 8 of 10




                      Anexo 2
Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 9 of 10
Case 1:20-cv-01587-WMR Document 17-13 Filed 04/20/20 Page 10 of 10
